Title: To James Madison from Dominic A. Hall, 23 January 1807
From: Hall, Dominic A.
To: Madison, James



Sir
New Orleans 23. Jan: ’07.

Judge Mathews of this territory being desirous to change his situation from the bench of the Superior Court of this territory for that of the Mississippi is anxious that his wish should be communicated to you.  He understands that a Seat on that bench is now vacant.  I take the liberty, Sir, to state to you, that the Judge Since his arrival here has given general satisfaction--He possesses talents and learning--His knowledge of the civil law would render him a very useful officer in the Mississippi territory where many of their titles and contracts depend on that system.  Permit me to add that Mr. Mathews is a man of the strictest integrity.  I am with the greatest respect and consideration Sir, Your most obedient Servant

Dom: A: Hall.

